 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
                                                           CASE NO. 18-mc-00118-AB
11       In re Application of                              (GJSx)
12       QUADRE INVESTMENTS, L.P; ATHOS                    STIPULATED PROTECTIVE
         ASIA EVENT DRIVEN MASTER FUND;                    ORDER1
13       D. E. SHAW VALENCE PORTFOLIOS,
         L.L.C.; FMAP ACL LIMITED; OME
14       HOLDINGS LLC; PEMBROKE WAY
         LLC; SENRIGAN MASTER FUND
15       SENRIGAN MASTER FUND; STANDISH
         ROAD LLC; STOCKBRIDGE ABSOLUTE
16       RETURN FUND; STOCKBRIDGE FUND,
         L.P.; TABLET HOLDINGS, LLC,
17
         Petitioners, for an Order Pursuant to 28
18       U.S.C. § 1782 to Conduct Discovery for Use
         in a Foreign Proceeding.
19

20   1.       A. PURPOSES AND LIMITATIONS
21            Discovery in this action is likely to involve production of confidential,
22   proprietary or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
25   enter the following Stipulated Protective Order. The parties acknowledge that this
26

27   1
      This Stipulated Protective Order is substantially based on the model protective
28   order provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   Order does not confer blanket protections on all disclosures or responses to
 2   discovery and that the protection it affords from public disclosure and use extends
 3   only to the limited information or items that are entitled to confidential treatment
 4   under the applicable legal principles.
 5         B. GOOD CAUSE STATEMENT
 6         This action is likely to involve trade secrets, valuable research, development,
 7   commercial, financial, technical and/or proprietary information for which special
 8   protection from public disclosure and from use for any purpose other than
 9   prosecution of (1) an appraisal action entitled In the Matter of the Companies Law
10   (2016 Revision) and in the Matter of Nord Anglia Education, Inc., Cause No. FSD
11   235 of 2017 (the “Appraisal Proceeding”) before the Grand Court of the Cayman
12   Islands, Financial Services Division (the “Cayman Court”) and (2) this action for an
13   order under 28 U.S.C. §1782 is warranted. Such confidential and proprietary
14   materials and information consist of, among other things, confidential business or
15   financial information, information regarding confidential business practices, or other
16   confidential research, development, or commercial information (including
17   confidential financial information of a non-party), information otherwise generally
18   unavailable to the public, or which may be privileged or otherwise protected from
19   disclosure under state or federal statutes, court rules, case decisions, or common
20   law. Further, the parties to the Appraisal Proceeding (as well as their Counsel) are
21   bound by (i) the Confidentiality and Non-Disclosure Agreement effective August
22   22, 2018 (the “NDA”) and (ii) the implied undertaking, which both govern
23   disclosure in the Appraisal Proceeding. Accordingly, to expedite the flow of
24   information, to facilitate the prompt resolution of disputes over confidentiality of
25   discovery materials, to adequately protect information the parties are entitled to keep
26   confidential, to ensure that the parties are permitted reasonable necessary uses of
27   such material in preparation for and in the conduct of the trial in the Appraisal
28
                                                2
 1   Proceeding, to address their handling at the end of the Appraisal Proceeding, and
 2   serve the ends of justice, a protective order for such information is justified in this
 3   matter. It is the intent of the parties that information will not be designated as
 4   confidential for tactical reasons and that nothing be so designated without a good
 5   faith belief that it has been maintained in a confidential, non-public manner, and
 6   there is good cause why it should not be part of the public record of this case or the
 7   Appraisal Proceeding.
 8         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 9           The parties further acknowledge, as set forth in Section 12.3, below, that this
10   Stipulated Protective Order does not entitle them to file confidential information
11   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
12   and the standards that will be applied when a party seeks permission from the court
13   to file material under seal.
14         There is a strong presumption that the public has a right of access to judicial
15   proceedings and records in civil cases. In connection with non-dispositive motions,
16   good cause must be shown to support a filing under seal. See Kamakana v. City and
17   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
18   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
19   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
20   require good cause showing), and a specific showing of good cause or compelling
21   reasons with proper evidentiary support and legal justification, must be made with
22   respect to Protected Material that a party seeks to file under seal. The parties’ mere
23   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
24   without the submission of competent evidence by declaration, establishing that the
25   material sought to be filed under seal qualifies as confidential, privileged, or
26   otherwise protectable—constitute good cause.
27

28
                                                 3
 1             Further, if a party requests sealing related to a dispositive motion or trial, then
 2   compelling reasons, not only good cause, for the sealing must be shown, and the
 3   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 4   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 5   each item or type of information, document, or thing sought to be filed or introduced
 6   under seal in connection with a dispositive motion or trial, the party seeking
 7   protection must articulate compelling reasons, supported by specific facts and legal
 8   justification, for the requested sealing order. Again, competent evidence supporting
 9   the application to file documents under seal must be provided by declaration.
10             Any document that is not confidential, privileged, or otherwise protectable in
11   its entirety will not be filed under seal if the confidential portions can be redacted.
12   If documents can be redacted, then a redacted version for public viewing, omitting
13   only the confidential, privileged, or otherwise protectable portions of the document,
14   shall be filed. Any application that seeks to file documents under seal in their
15   entirety should include an explanation of why redaction is not feasible.
16   2.        DEFINITIONS
17             2.1   Actions: this pending proceeding under 28 U.S.C. §1782 and the
18   Appraisal Proceeding.
19             2.2   Challenging Party: a Party or Non-Party that challenges the
20   designation of information or items under this Order.
21             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
22   how it is generated, stored or maintained) or tangible things that qualify for
23   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
24   the Good Cause Statement.
25             2.4   Counsel: Outside Counsel and House Counsel (as well as their support
26   staff).
27             2.5   Designating Party: a Party or Non-Party that designates information or
28
                                                    4
 1   items that it produces in disclosures or in responses to discovery as
 2   “CONFIDENTIAL.”
 3          2.6   Disclosure or Discovery Material: all items or information, regardless
 4   of the medium or manner in which it is generated, stored, or maintained (including,
 5   among other things, testimony, transcripts, and tangible things), that are produced or
 6   generated in disclosures or responses to discovery in this matter.
 7          2.7   Expert: a person with specialized knowledge or experience in a matter
 8   pertinent to the Appraisal Proceeding who has been retained by a Party or its
 9   counsel to serve as an expert witness or as a consultant in such proceeding.
10          2.8   House Counsel: attorneys who are employees of a party to the Actions.
11   House Counsel does not include Outside Counsel or any other outside counsel.
12          2.9   Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14          2.10 Outside Counsel: attorneys who are not employees of a party to the
15   Actions but are retained to represent or advise a party to the Actions, and includes
16   support staff.
17          2.11 Party: any party to the Actions, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel (and their support
19   staffs).
20          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this action.
22          2.13 Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26          2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28
                                                5
 1          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 2   Material from a Producing Party.
 3          2.16 Dissenting Shareholders: the holders of shares of ordinary stock of
 4   Nord Anglia Education, Inc. that exercised their dissenters’ rights pursuant to
 5   Section 238 of the Cayman Islands Companies Law (2016 Revision) and are
 6   participants in the Appraisal Proceeding, as reflected on the Verified List annexed to
 7   the Petition in the Appraisal Proceeding [ECF No. 1-5, Heaver-Wren 269-272].
 8
     3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 9
     Protected Material (as defined above), but also (1) any information copied or
10
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
11
     compilations of Protected Material; and (3) any testimony, conversations, or
12
     presentations by Parties or their Counsel that might reveal Protected Material.
13
            Any use of Protected Material in the Appraisal Proceeding shall be governed
14
     by the orders of the Cayman Court. This Order does not govern the use of Protected
15
     Material at trial.
16
     4.     DURATION
17
            If this action proceeds to a hearing, information that was designated as
18
     CONFIDENTIAL or maintained pursuant to this protective order used or introduced
19
     as an exhibit at such hearing in this action becomes public and will be presumptively
20
     available to all members of the public, including the press, unless compelling
21
     reasons supported by specific factual findings to proceed otherwise are made to the
22
     trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
23
     (distinguishing “good cause” showing for sealing documents produced in discovery
24
     from “compelling reasons” standard when merits-related documents are part of court
25
     record).
26
            It is acknowledged that the use of documents in the Appraisal Proceeding is
27
     governed by the implied undertaking and the NDA and the Dissenting Shareholders
28
                                             6
 1   agree to comply with those confidentiality obligations in full. The parties further
 2   acknowledge that, to the extent any information that was designated as
 3   CONFIDENTIAL or maintained pursuant to this protective order is relied upon in
 4   pre-trial proceedings in the Appraisal Proceeding, it may be cited by the Cayman
 5   Court.
 6   5.       DESIGNATING PROTECTED MATERIAL
 7            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 8   Each Party or Non-Party that designates information or items for protection under
 9   this Order must take care to limit any such designation to specific material that
10   qualifies under the appropriate standards. The Designating Party must designate for
11   protection only those parts of material, documents, items or oral or written
12   communications that qualify so that other portions of the material, documents, items
13   or communications for which protection is not warranted are not swept unjustifiably
14   within the ambit of this Order.
15            Mass, indiscriminate or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to unnecessarily encumber the case development process or to impose
18   unnecessary expenses and burdens on other parties) may expose the Designating
19   Party to sanctions.
20            If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23            5.2   Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
25   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
26   under this Order must be clearly so designated before the material is disclosed or
27   produced.
28
                                                  7
 1         Designation in conformity with this Order requires:
 2               (a) for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial
 4   proceedings), that the Producing Party affix at a minimum, the legend
 5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6   contains protected material. If only a portion of the material on a page qualifies for
 7   protection, the Producing Party also must clearly identify the protected portion(s)
 8   (e.g., by making appropriate markings in the margins).
 9               (b) for information produced in some form other than documentary and
10   for any other tangible items, that the Producing Party affix in a prominent place on
11   the exterior of the container or containers in which the information is stored the
12   legend “CONFIDENTIAL.” If only a portion or portions of the information
13   warrants protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such material.
18   Upon timely correction of a designation, the Receiving Party must make reasonable
19   efforts to assure that the material is treated in accordance with the provisions of this
20   Order.
21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
22         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37.1 et seq.
27

28
                                                 8
 1         6.3      The burden of persuasion in any such challenge proceeding shall be on
 2   the Designating Party. Frivolous challenges, and those made for an improper
 3   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 4   parties) may expose the Challenging Party to sanctions. Unless the Designating
 5   Party has waived or withdrawn the confidentiality designation, all parties shall
 6   continue to afford the material in question the level of protection to which it is
 7   entitled under the Producing Party’s designation until the Court rules on the
 8   challenge.
 9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1      Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with the
12   Actions only for prosecuting, defending or attempting to settle such actions. Such
13   Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the Appraisal Proceeding has been
15   terminated, a Receiving Party must comply with the provisions of section 13 below
16   (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a
22   Receiving Party may disclose any information or item designated
23   “CONFIDENTIAL” only to:
24               (a) the Receiving Party’s Outside Counsel in the Actions, the Dissenting
25   Shareholders’ Outside Counsel, as well as employees of said Outside Counsel to
26   whom it is reasonably necessary to disclose the information for the Actions;
27               (b) the officers, directors, and employees (including House Counsel) of
28
                                                9
 1   the Receiving Party to whom disclosure is reasonably necessary for the Actions;
 2             (c) Experts (as defined in this Order) of the Receiving Party to whom
 3   disclosure is reasonably necessary for the Actions and who have signed the
 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5             (d) this court, the Cayman Court, and their personnel;
 6             (e) court reporters and their staff;
 7             (f) professional trial consultants, and Professional Vendors to whom
 8   disclosure is reasonably necessary for the Actions and who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A) (with the parties
10   acknowledging that any Professional Vendor that has previously signed the NDA in
11   the Appraisal Proceeding need not separately sign Exhibit A hereto);
12             (g) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information;
14             (i) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions.
16   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17         IN OTHER LITIGATION
18         If a Party is served with a subpoena or a court order issued in other litigation
19   (other than the Appraisal Proceeding) that compels disclosure of any information or
20   items designated in the Actions as “CONFIDENTIAL,” that Party must:
21             (a) promptly notify in writing the Designating Party. Such notification
22   shall include a copy of the subpoena or court order;
23             (b) promptly notify in writing the party who caused the subpoena or order
24   to issue in the other litigation that some or all of the material covered by the
25   subpoena or order is subject to this Protective Order. Such notification shall include
26   a copy of this Stipulated Protective Order; and
27             (c) cooperate with respect to all reasonable procedures sought to be
28
                                                10
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order shall not produce any information designated in this
 4   action as “CONFIDENTIAL” before a determination by the court from which the
 5   subpoena or order issued, unless the Party has obtained the Designating Party’s
 6   permission. The Designating Party shall bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this action
 9   to disobey a lawful directive from another court.
10   9.    ELECTRONIC DATA ROOM
11         The parties hereto acknowledge that the Producing Party’s documents will be
12   uploaded to an electronic data room which was set up for the purpose of housing all
13   documents that are produced in connection with the Appraisal Proceeding.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24         PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28
                                               11
 1   Procedure 26(b)(5)(B).
 2   12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order, no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in this
 8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9   ground to use in evidence of any of the material covered by this Protective Order or
10   the NDA.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Local Civil Rule 79-5. Protected Material
13   may only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party’s request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the court.
17   13.   FINAL DISPOSITION
18         After the final disposition of the Actions, as defined in paragraph 4, within 60
19   days of a written request by the Designating Party, each Receiving Party must return
20   all Protected Material to the Producing Party or destroy such material. As used in
21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected
23   Material. Whether the Protected Material is returned or destroyed, the Receiving
24   Party must submit a written certification to the Producing Party (and, if not the same
25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
26   (by category, where appropriate) all the Protected Material that was returned or
27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
28
                                               12
 1   abstracts, compilations, summaries or any other format reproducing or capturing any
 2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5   reports, attorney work product, and consultant and expert work product, even if such
 6   materials contain Protected Material. Any such archival copies that contain or
 7   constitute Protected Material remain subject to this Protective Order as set forth in
 8   Section 4 (DURATION).
 9                            [CONTINUED ON NEXT PAGE]
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               13
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED: January 4, 2019
 7

 8   /s/ Kyle J. Kolb
     Attorneys for Petitioners
 9

10

11   DATED: January 4, 2019
12

13   /s/ Kimberly K. Chemerinsky
     Attorneys for Respondent
14

15

16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17

18   DATED: January 7, 2019
19

20

21   _____________________________________
     GAIL J. STANDISH
22   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                             14
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of In re Quadre Investments, L.P., et al., 2:18-mc-00118-AB
 8   (GJSx). I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could
10   expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject
12   to this Stipulated Protective Order to any person or entity except in strict compliance
13   with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17   I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                15
